216 F.3d 1201 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ALLEN DAVID DANIEL, Defendant-Appellant.
No. 99-10268
U.S. Court of Appeals for the Ninth CircuitJuly 7, 2000

1
Appeal from the United States District Court for the Eastern District of California, Lawrence K. Karlton, Chief District Judge, Presiding.  D.C. No. CR-96-00280-LKK

ORDER

2
The opinion filed on April 19, 2000 [209 F.3d 1091], is hereby ordered AMENDED by the addition of a footnote at the end of the first full paragraph on page 4220 of the slip opinion. The footnote shall read:


3
We need not remand Daniel's sentence for reconsideration in light only of his violation as alleged in Charge III, because the district court made it perfectly clear that it departed upward from the range indicated in the Sentencing Guidelines on the grounds that there was "a high risk" of "repeated felonious conduct." The likelihood of future felonies was not perceived, of course, in Daniel's failure to report income but in his repeated perpetration of frauds, i.e., his violation as alleged in Charge III.


4
With this amendment, the panel has unanimously voted to deny Appellant's Petition for Rehearing.


5
The full court has been advised of Appellant's Petition for Rehearing En Banc, and no judge has requested a vote on whether to rehear the matter en banc. Fed. R. App. P. 35.


6
The Petition for Rehearing and Petition for Rehearing En Banc are thus DENIED.